Citation Nr: 0423978	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for pseudofolliculitis 
barbae and onychomycosis, currently rated as 10 percent 
disabling. 

2.  Entitlement to an earlier effective date of June 21, 
1993, for a grant of all benefits awarded to the veteran. 

3.  Entitlement to an initial rating in excess of 10 percent 
for arthralgias in the joints due to an undiagnosed illness.

4.  Entitlement to service connection for rotator cuff 
tendonitis. 

5.  Entitlement to service connection for Achilles 
tendonitis. 

6.  Entitlement to a compensable initial rating for right 
knee strain with one centimeter bone piece at the anterior 
tibial tubercle. 

7.  Entitlement to service connection for sleep apnea, to 
include as a result of narcolepsy due to undiagnosed illness. 

8.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling. 

9.  Entitlement to a rating in excess of 20 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1996, January 1999, and July 1999 
rating decisions.  In December 2003, a Travel Board hearing 
was held at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, before the 
undersigned Veterans Law Judge.

For purposes of clarification, the Board notes that the July 
1999 rating decision, in part, granted service connection for 
migraine headaches and bronchitis, assigned an increased 
rating for hypertension to 20 percent, and assigned an 
increased rating for lumbosacral strain to 20 percent.  The 
veteran was notified of this decision on September 8, 1999.  
A VA Form 9 received in October 1999 included argument 
serving as a notice of disagreement with the ratings assigned 
for the service-connected hypertension, lumbosacral strain, 
bronchitis, and migraine headaches, and these issues were 
addressed by an October 2000 statement of the case (SOC).  
Thereafter, a copy of the same VA Form 9 that was received in 
October 1999 (with the date of signature lined out and 
replaced) was received in January 2001.  Thus, as a 
substantive appeal was not received within one year of the 
September 8, 1999, notification of the July 1999 rating 
decision, or within 60 days after the October 2000 SOC, a 
timely appeal to the Board with respect to the claims for 
increased ratings for the service-connected hypertension, 
lumbosacral strain, bronchitis, or migraine headaches was not 
submitted.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2003). 

Notwithstanding the above, a December 2002 supplemental 
statement of the case (SSOC), in part, addressed the issues 
of entitlement to increased ratings for lumbosacral strain 
and hypertension.  The letter accompanying the SSOC, dated in 
February 2003, informed the veteran that for any issue listed 
in the SSOC but not included in his substantive appeal, he 
had 60 days to perfect his appeal with respect to any such 
issue.  Given this notice, and a statement received within 60 
days thereof from the veteran in March 2003, which included 
disagreement with respect to the ratings assigned for 
lumbosacral strain and hypertension, the Board finds that the 
veteran has perfected appeals to the Board with respect to 
these issues, and they are accordingly listed on the first 
page of the present decision. 

The March 2003 statement from the veteran did not refer to 
the claims for increased initial ratings assigned for 
migraine headaches or bronchitis and, as noted above, a 
timely appeal with respect to these issues was not perfected.  
As a result, these issues are not properly before the Board 
at this time.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2003).  


Aside from the effective date issue, the Board concludes that 
additional development and processing is needed in this case, 
and the remaining issues will thus be remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1  The veteran's initial claim for VA benefits was received 
on April 30, 1996.  

2.  The record reveals no document which can reasonably be 
construed as a claim for VA benefits received prior to 
receipt of the claim on April 30, 1996.


CONCLUSION OF LAW

Entitlement to an earlier effective date of June 21, 1993, or 
any date earlier than has been assigned for the veteran's 
award of service-connected disability benefits, is not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini II, cited above, the Court 
stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  The Board also finds that a 
reasonable interpretation of the issue adjudicated below is 
that "no reasonable probability exits" that additional 
assistance would aid in substantiating the claim for an 
earlier effective date of June 21, 1993, for a grant of all 
benefits that have been awarded to the veteran; that there is 
"no legal basis" for the claim; or that undisputed facts 
render the veteran ineligible for the desired earlier 
effective date.  Therefore, it is unclear whether there is 
even a duty to assist the veteran in this matter under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2); 3.159(d); VAOPGCPREC 5-
2004 (June 23, 2004).  In any event, considering all the 
foregoing authorities cited in the paragraphs above as 
applicable to this case, the Board finds that the 
requirements of the VCAA have nonetheless been satisfied in 
this matter.

In letters dated in December 2001 and January 2002, the RO 
advised the veteran of the provisions of the VCAA.  In 
addition, the veteran was advised, by virtue of a detailed 
August 1999 SOC and December 2002 SSOC issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his earlier 
effective date claim.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to an 
earlier effective date.  Further, the claims file reflects 
that the December 2002 SSOC contained the new reasonable 
doubt and duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that, with respect to the issue 
adjudicated below, the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to the 
earlier effective date claim has been obtained and associated 
with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the issue adjudicated herein.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claim 
adjudicated below, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development of the earlier effective 
date claim.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.   

With the above criteria in mind, the relevant facts will be 
summarized.  The record reflects receipt of an application 
for VA benefits (VA Form 21-526) date stamped by VA on April 
30, 1996.  On this application, the veteran specifically 
checked the box indicating that he had not filed a claim for 
any VA benefit in the past.  On this application, he claimed 
entitlement to service connection for narcolepsy; back, right 
knee, and shoulder disabilities; pseudofolliculitis barbae; 
headaches; a toe ulcer; a disability of the Achilles tendon; 
pulmonary and visual disorders, and a hernia.  

Thereafter, service connection was granted for a right knee 
strain, pseudofolliculitis barbae, and lumbosacral strain, 
each rated as noncompensable (0 percent), effective from 
April 30, 1996, by an October 1996 rating decision.  Rating 
decisions thereafter increased the ratings for 
pseudofolliculitis barbae (currently 10 percent) and 
lumbosacral strain (20 percent), and also granted service 
connection for additional disabilities.  

It is the veteran's assertion, to include by way of sworn 
testimony presented at the December 2003 hearing, that 
entitlement to all the benefits that have been granted by VA 
should be from June 21, 1993, or the day after his separation 
from service, because he submitted a claim for VA benefits to 
an employee of the Sonoma County, California, Department of 
Veterans Services in 1993.  (A copy of a business card 
submitted by the veteran in March 1999 lists the person 
identified by him at the hearing as the Director of the 
Veterans Service Office of the County of Solano, California).  
The veteran testified that it was his understating that this 
application would be submitted by that county employee to VA.  
As support for this assertion, in March 1999 he submitted a 
photocopy of VA Form 21-526 with a notation of "6-30-1993" 
listed as the date the document was signed.  This document 
carries a VA date stamp of March 16, 1999.  The veteran also 
submitted a "Welcome Home" letter in March 1999 from VA 
dated July 22, 1993, which informed him of some of the 
benefits provided by VA and of the procedures to follow to 
apply for such benefits.  

In reviewing the contentions and evidence submitted by the 
veteran, the Board notes that "[i]t is the duty of the 
[Board] as the factfinder to determine the credibility of the 
testimony and other lay evidence."  Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  To this end, the Board finds that 
the evidence and contentions presented by the veteran in this 
matter are of minimal probative value.  First and foremost, 
the fact that the first VA Form 21-526, date-stamped April 
30, 1996, of record includes a notation that the veteran did 
not previously file a claim to for VA benefits, to be the 
type of objective, contemporaneous negative evidence to 
clearly be of more probative value than the documents 
submitted almost three years thereafter, which were made in 
contemplation of receipt of additional VA benefits.  
Furthermore, rather than, as claimed by the veteran, 
representing a response to the purported June 1993 claim for 
the benefits, the July 1993 VA "Welcome Home" letter does 
not mention that a claim was filed by the veteran, and, in 
fact, serves as notice to recently discharged veterans of the 
type of benefits they were potentially entitled to, and of 
the procedures to apply for such benefits.  Again, the copy 
of the VA Form 21-526 claimed to have been signed n June 30, 
1993, was not date-stamped by VA until 1999, and there is 
otherwise no evidence to suggest that this document was 
received by VA on, or shortly after, June 30, 1993.

Finally, while the Board regrets any hardship the veteran may 
have suffered as a result of the purported failure of the 
employee of the county veterans service office to submit his 
application to VA in 1993, any such failure by non-VA 
officials cannot be used as a basis for entitlement to the 
earlier effective date sought by the veteran.  See, e.g., 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (improper 
action by employee of county service office cannot support 
earlier effective date). 

As indicated above, the effective date for a grant of service 
connection is the later of the date of receipt of claim or 
the date that entitlement arose.  Thus, as there is no 
document which can be reasonably construed as a claim for VA 
benefits received prior to the April 30, 1996, receipt of the 
claim in the instant case, an earlier effective date for the 
grants of service connection, in the absence of clear and 
unmistakable error (CUE) on the part of VA, cannot be 
assigned.  There is no allegation or showing of CUE in this 
case

In short, while the contentions of the veteran and the 
evidence submitted by him have been carefully considered, the 
probative weight of the negative evidence simply exceeds that 
of the positive as to the assertion that a claim for service 
connection was actually received on or about June 30, 1993.  
Therefore, and because the legal criteria pertaining to the 
assignment of an effective date for service connection are 
controlling in this case, entitlement to an earlier effective 
date for the grants of service connection awarded to the 
veteran cannot be assigned. 

ORDER

Entitlement to an earlier effective date of June 21, 1993, or 
any effective date earlier than has been assigned for the 
grant of service connection for the veteran's disabilities, 
is denied.  


REMAND

At his December 2003 hearing, the veteran and his attorney 
indicated that further examinations of the veteran are needed 
in order to substantiate his claims.  Review of this 
testimony and the evidence of record leads the Board to 
concur that additional VA examinations are necessary in this 
case in order to comply with the duty to assist provisions of 
the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the RO will be 
requsted to schedule the veteran for VA examinations as 
described below. 

Review of the evidence of record also reveals that letters 
informing the veteran of the provisions of the VCAA mailed to 
him in December 2001 and January 2002 were inadequate to the 
extent that they did not specifically address the evidence 
necessary to substantiate his claims for increased 
compensation.  These letters were otherwise not consistent 
with all the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this regard, the Court of 
Appeals for Veterans Claims has indicated that section 
5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), as 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  Thus, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
withdrawn and reissued, ___ Vet. App. ___, No. 01-944 (June 
24, 2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Finally, while the rating decisions of record reflect that 
the presence of the veteran in the Southwest Asia theater of 
Operations during the Persian Gulf War has been presumed, the 
veteran's DD Form 214 is not of record and there is otherwise 
no official service department evidence that documents such 
service.  Accordingly, the RO will be directed to obtain the 
veteran's DD Form 214 or other appropriate service department 
documentation upon remand. 

For the reasons stated above, this appeal is REMANDED via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.

1.  The appellant should be furnished with 
a development letter consistent with the 
notice requirements of the VCAA, and 
otherwise ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any pertinent interpretive authority, are 
fully complied with and satisfied.  The 
letter should specifically reference each 
issue listed on the first page of the 
present decision (aside from the effective 
date issue) and indicate what the evidence 
must demonstrate in order to warrant 
entitlement to increased compensation for 
the increased rating claims on appeal.  The 
letter should also inform the veteran of 
which evidence the VA will provide in 
connection with the claims on appeal which 
evidence he is to provide.  

2.  The veteran's DD Form 214 should be 
obtained and/or any other official service 
department record which would document 
service in the Southwest Asia theater of 
Operations during the Persian Gulf War.  

3.  The veteran should be scheduled for the 
following VA examinations, and, as to any 
examination conducted, the claims file must 
be made available to the examiner: 

a.  An orthopedic examination to 
determine the service-connected 
impairment resulting from arthralgias in 
the joints, right knee strain, and 
lumbosacral strain.  All indicated 
testing, including range of motion 
testing of the affected areas, should be 
accomplished.  The examiner should also 
express an opinion, based upon review of 
the service medical records and other 
relevant clinical evidence of record, as 
to whether the veteran has a current 
disability associated with rotator cuff 
tendonitis or Achilles tendonitis that 
is etiologically related to service. 

b.  A dermatologic examination to 
determine the severity of the veteran's 
pseudofolliculitis barbae and 
onychomycosis.  The degree of 
exfoliation, exudation, itching, or 
ulcerations should be specified, and the 
examiner should state whether these 
residuals involve extensive lesions, 
crusting, nervous or systemic 
manifestations, or are exceptionally 
repugnant or markedly disfiguring.  
Moreover, the examiner should determine 
what percentage of the exposed areas of 
the veteran's body are affected by a 
service-connected skin disorder and also 
indicate whether a service-connected 
skin disorder requires systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs.  The duration 
of any such therapy required during the 
past 12 months should be specified. 

c.  An appropriate examination to 
determine whether the veteran has a 
diagnosis of sleep apnea or has other 
sleeping impairment as a result of an 
"undiagnosed illness" attributable to 
service in the Southwest Asia theater of 
Operations during the Persian Gulf War.  
If sleep apnea is attributed to a 
confirmed diagnosis, the examiner should 
express an opinion as to whether this 
condition is etiologically related to 
service. 

d.  A cardiovascular examination to 
determine the current severity of the 
veteran's hypertension.  All indicated 
tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  Blood 
pressure readings must be obtained at 
sufficient intervals to provide an 
accurate diagnosis.  See 
38 C.F.R. § 4.104, DC 7101.  

With regard to the medical "nexus" 
opinions requested above, the examiners 
should state whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the disability 
at issue is etiologically related to 
service, or whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability).

Note:  The term "as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  

4.  Following the completion, to the extent 
possible, of the development requested 
above, the RO should readjudicate the 
claims listed on the title page, aside from 
the earlier effective date claim.  To 
whatever extent this adjudication does not 
result in a complete grant of all benefits 
sought, the veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations, including the 
documents and examination reports obtained 
from the development requested above and 
the VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



